STONE, Judge.
The state concedes that a sentencing error occurred by including the defendant’s most recent convictions, which were more than ten years before this offense, in the guidelines scoresheet. The record is silent *1283as to the date of his release from confinement. See rule 3.701(d)(5)(b), Fla.R.Crim.P.
The state argues that the error is harmless because the court’s order specified that the judge had initially intended, by the sentence imposed, to exceed the guidelines. Departure became unnecessary when the final scoresheet was subsequently compiled. Nevertheless, the sentence was not imposed as a departure sentence. Cf. Casteel v. State, 498 So.2d 1249 (Fla.1986). The sentence is therefore reversed. We remand for resentencing.
ANSTEAD and DELL, JJ., concur.